     Case 2:20-cv-01963-TLN-JDP Document 25 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK A. GRANT,                                     Case No. 2:20-cv-01963-TLN-JDP (PS)
12                          Plaintiff,                   ORDER DISMISSING DEFENDANTS’
                                                         MOTION TO DISMISS WITHOUT
13             v.                                        PREJUDICE
14    LUIS MARTINEZ, et al.,                             ECF No. 7
15                          Defendants.
16

17            Defendants filed a motion to dismiss or for a more definite statement. ECF No. 7.

18   Defendants argue that plaintiff does not plead sufficiently detailed or specific factual allegations

19   and is, therefore, defective for failing to articulate a plausible claim. See Ashcroft v. Iqbal, 556

20   U.S. 662 (2009). Plaintiff has now filed an amended complaint. ECF No. 24. Without

21   expressing any view as to its merits, the court dismisses defendants’ motion to dismiss without

22   prejudice. Defendants are directed to either answer the new complaint or file a new motion as

23   appropriate.

24
     IT IS SO ORDERED.
25

26
     Dated:         March 23, 2021
27                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
28
     Case 2:20-cv-01963-TLN-JDP Document 25 Filed 03/23/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
